DETAILED ACTION
Response to Amendment
Applicant's amendments filed April 28th, 2022 have been entered. Claims 4-5 and 8 have been amended. Claim 6 has been cancelled. Claim 9 has been added.

The Section 112, 2nd paragraph rejections made in the Office action mailed February 4th, 2022 have been withdrawn due to Applicant’s amendments.
The Section 102/103 rejections over Shiraski (as the primary reference) made in the Office action mailed February 4th, 2022 have been withdrawn due to Applicant’s amendments.
The Section 102/103 rejections over Buff (as the primary reference) made in the Office action mailed February 4th, 2022 have been maintained due to Applicant’s arguments being unpersuasive. They have been updated to reflect Applicant’s amendments as recited below.
The Section 102/103 rejections over Yoshida (as the primary reference) made in the Office action mailed February 4th, 2022 have been withdrawn due to Applicant’s amendments.
The Section 102/103 rejections over Geller (as the primary reference) made in the Office action mailed February 4th, 2022 have been maintained due to Applicant’s arguments being unpersuasive. They have been updated to reflect Applicant’s amendments as recited below.
The Section 102/103 rejections over Sung (as the primary reference) made in the Office action mailed February 4th, 2022 have been maintained due to Applicant’s arguments being unpersuasive. They have been updated to reflect Applicant’s amendments as recited below.

Response to Arguments
Applicant's arguments filed April 28th, 2022 have been fully considered but they are not persuasive. 

Regarding Buff, Applicant argues that since Buff teaches a circular medallion/relief provided on  a front surface and at the bottom of a circular depressed portion formed in the same surface, Buff cannot teach or make obvious a convex part having rounded rectangular shape with a longitudinal axis extending in an extending direction of a concave part. The Examiner disagrees.
Buff states that the shape of the relief/medallion (and therefore its surrounding depression) is not limited, such as a monogram or insignia (pg. 1, col. 2, lines 17-20). Therefore, one of ordinary skill in the art could easily imagine a rounded rectangular depression having a rounded rectangular relief therein. Or, regarding the monogram embodiment, one could imagine any number of alphanumeric combinations (such as being the third, III) or a digital like number (8 on an alarm clock) that could result in a plurality of convex portions (along a line in the extension direction) in a similarly corresponding depression.
It has been held that “matters relating to ornamentation only, which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art” and that a “configuration…[is] a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed [invention] [is] significant”. See MPEP 2144.04 I. & IV. B.

Regarding Geller, Applicant argue that since Geller’s rounded rectangular convex portions are inclined, not extending along, with the extension direction of the concave surface that they cannot have “a longitudinal axis in the [extension] direction” of the concave part. The Examiner disagrees.
That the convex portions are not entirely parallel but slightly inclined does not prevent them from reading the limitation as claimed. They do have a longitudinal axis in the first direction, it may not be absolutely parallel, but it is in the first direction.
Furthermore, even if the limitation were more concretely claimed, there is nothing to prevent the linear stitching design from providing a known stitching configuration of rounded rectangular convex portions in one or more parallel lines along an elongated concave portion, such as set forth in secondary reference, Kakigi. This is merely a non-obvious change in shape.
Lastly, the term “rounded rectangular shape” is not clearly defined by the specification. The figures depict a rectangle having a curved surface in a cross-sectional view through the thickness (Figs. 1-2), a curvilinear rectangle in plan view (Fig. 3), and/or a rectangle with curved corners in plan view (Figs. 8-9).  Therefore, the term will be interpreted broadly as recited below.

Regarding Sung, Applicant argues that since Sung attaches a thermoplastic film to the convex portions, they cannot meet the limitation wherein “the front surface at the convex part and the front surface of the skin material at a portion other than the convex part art made of the same material”. The Examiner disagrees.
There is no clarification of what a “same material” constitutes. While the skin material of Sung does have an additional TPE film, the front surface also still constitutes the same artificial leather material as at the other portions.
Furthermore, the TPE film is also provided at the concave part, which is a part other than the convex part.

MAINTAINED/REAPPLIED REJECTIONS
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 4-5, 7, & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Buff (U.S. Patent No. 2,303,195) (hereinafter “Buff”).
Regarding claims 4-5, Buff teaches an automobile trim panel comprising a skin material comprising a trim fabric bonded to a padding layer, the skin having a concave part with a rounded convex circular medallion (All Figs. [17]) (convex portion) in the front surface of the bottom of a coaxial circular depression (concave part) and/or depressed  bands (concave part) (All Figs. [15/16]) delimiting a rounded top corner surface rectangular shape (convex part) formed on the bottom surface of the concave part, wherein the concave part is formed by heated die-pressing, wherein the medallion may assume any shape such as a monogram and/or insignia (pg. 1, right col., 17-20), wherein the front surface of the convex portion, concave portion, and other portions comprise skin material (are made of a same material).
Further regarding claims 4-5 and regarding claim 9, while Buff does not explicitly teach a rounded rectangular shape having a longitudinal axis extending in the same direction as the concave part, the difference between a rounded rectangular medallion in a coaxial depression (which would have flat areas extending from edge to edge at each linear end not having the curved mountain/rounded rectangle therein) OR Roman numerals or digital number based monogram/insignia that would form a plurality of convex portions in parallel or linearly in a rounded rectangular shape (which would have flat areas extending from edge to edge at each linear end not having the curved mountain/rounded rectangle therein)  or the bands being connected by laterally extending depressions (which would have flat areas extending from edge to edge at each linear end not having the curved mountain/rounded rectangle therein), wherein it has been held that “matters relating to ornamentation only, which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art” and that a “configuration…[is] a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed [invention] [is] significant”. See MPEP 2144.04 I. & IV. B.
Regarding claim 7, while Buff does not teach a particular convex portion width, it is well-known that monograms/writing comprise a width that overlaps with the claimed range, wherein where the only difference between the prior art and the claims is a recitation of the relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.

Claims 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geller et al. (U.S. Patent No. 2,303,195) (hereinafter “Geller”).
Regarding claims 4-5, Geller teaches a thermoformable plastic sheet (skin material) usable as an automotive instrument panel cover (col. 4, lines 30-37), wherein a heated embossing device forms a linear stitching pattern comprising a concave portion having on its bottom surface, both on its inner side and on its opposing side, a convex/bulging rectangular shaped part (All Figs. [36]) having a longitudinal axis extending at an slight (Fig. 6) to moderate incline (Fig. 5), wherein an elastic portion facing the opposing surface, as opposed to a prior art hard flat surface, allows the material into intimate contact with the recessed features of the embossing die allowing for higher pressures/temperatures without risk of damaging the sheet (col. 5, lines 24-28 & 60-68), wherein the front surface of the convex portion, concave portion, and other portions comprise skin material (are made of a same material).

Claims 7 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Geller, as applied to claim 4 above, in view of Kakigi et al. (JP 55-121018 A) (hereinafter “Kakigi”).
Regarding claims 7 and 9, Geller does not teach a particular width of the convex embossed stitches OR a stitch pattern such that a portion of the cross-section of the concave part extending from edge to edge in a lateral direction does not have the convex part as claimed.
Kakigi teaches a thermoformed stitch pattern for automotive trim, wherein the convex portion width of the embossed/convex stitches is 0.5 to 2 mm (pg. 2, lines 67-69, corroborated by the patent translation pg. 108, part -5-) and comprises a gap between adjacent stitches in a linear direction (Figs. 1-2) such that the cross-section of a concave part not having the convex part with a flat bottom extending from a first lateral curved edge to a second curved lateral edge
It would have been obvious to and motivated for one of ordinary skill in the art to look to the art for a known automotive trim stitch pattern comprising a spaced apart convex parts having a stitch width within the claimed range.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Geller, as applied to claim 4 above, in view of Yamane et al. (JP 2017-213865 A) (hereinafter “Yamane”).
Regarding claim 8, Geller only teaches a thermoplastic sheeting and does not teach a skin layer bonded to a base cloth layer comprising knitted thermoplastic fibers that are thermally deformed at the heat-deformed concave portion.
Yamane teaches a skin material for vehicular seating or other trimmed interior surfaces [0034] comprising an outer skin layer (All Figs. [3]) bonded to a base fabric layer providing cushioning properties is preferably formed from a multilayer knit, which improves cushioning properties and increased three-dimensional effect due to the thermal deformation of the thermoplastic fibers of the knit [0002, 0008, 0011-0012, 0015, 0038-0042]
It would have been obvious to one of ordinary skill in the art at the time of invention to form a decorative skin layer bonded to a base cloth layer comprising knitted thermoplastic fibers that are thermally deformed at the heat-deformed concave portion. One of ordinary skill in the art would have been motivated to provide a trimming cover material with better cushioning and a stronger three-dimensional effect with greater differences in thickness in comparison only the plastic skin layer of Geller [0008, 0012].

Claims 4-5 & 9  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (KR 2017-0122396 A) (hereinafter “Song”).
Regarding claims 4-5 and 9, Song teaches a seat cover/skin member comprising a skin layer (All Figs. [20]) bonded to a cushion layer (base cloth) (All Figs. [10]) [0029] and deformed by heated/fusion embossing pins forming a linearly extending concave portion having on its inner bottom surface at least one convex part (All Figs. [3]) having rounded rectangular shape having a longitudinal axis in the same direction (Fig. 2), wherein the convex part is a plurality of spaced convex parts in a linear stitch pattern [0018, 0025, 0029], such that the concave part comprises a cross-section not having a convex part with a flat bottom extending from a first curved edge to a second curved edge (Fig. 2, not shown but demonstrated) and a cross-section where the convex part is provided containing a first and second flat bottom surfaces delimited on an outer lateral side by the first curved edge and second curved edge, respectively, the first and second flat bottom surfaces flanking a curved mountain shape corresponding to the convex part (Fig. 3), wherein all front surfaces comprise the skin layer (made of a same material) and a TPE film is additionally applied to the convex part and the concave part (portion other than the convex part).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Song, as applied to claim 4 above, (further) in view of Kakigi et al. (JP 55-121018 A) (hereinafter “Kakigi”).
Regarding claim 7, Song does not teach a particular width of the convex embossed stitches.
Kakigi teaches a thermoformed stitch pattern for automotive trim, wherein the convex portion width of the embossed/convex stitches is 0.5 to 2 mm (pg. 2, lines 67-69, corroborated by the patent translation pg. 108, part -5-) and comprises a gap between adjacent stitches in a linear direction (Figs. 1-2) such that the cross-section of a concave part not having the convex part with a flat bottom extending from a first lateral curved edge to a second curved lateral edge
It would have been obvious to and motivated for one of ordinary skill in the art to look to the art for a known automotive trim stitch pattern comprising a spaced apart convex parts having a stitch width within the claimed range.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Song, and optionally Geller and/or Yamane, as applied to claim 4 above, (further) in view of Yamane et al. (JP 2017-213865 A) (hereinafter “Yamane”).
Regarding claim 8, Sung teaches the skin layer as bonded to a cushioning layer formed of a web-type material [0027], wherein the prior art uses urethane foam [0002]. Sung does not teach the cushioning layer as a base cloth layer formed from knitted thermoplastic fibers that thermally deform in the area of the concave portion.
Yamane teaches a skin material for vehicular seating or other trimmed surfaces [0034] comprising a skin layer (All Figs. [3]) and a base fabric layer providing cushioning properties, which while it may be a urethane foam or nonwoven, is preferably formed from a multilayer knit which has improved cushioning and aesthetic shaping properties, due to the thermal deformation of the thermoplastic fibers of the knit [0002, 0008, 0011-0012, 0015, 0038-0042].
It would have been obvious to one of ordinary skill in the art at the time of invention to form the middle/cushioning layer as a knit comprising thermally deformable thermoplastic fibers. One of ordinary skill in the art would have been motivated to form an aesthetically pleasing design that retains its stereoscopic effect yet still provides the same cushioning abilities as (urethane) foams and nonwovens [0038-0042].

NEW REJECTIONS
Claims 4-5 & 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakigi et al. (JP 55-121018 A) (hereinafter “Kakigi”).
Regarding claims 4-5 and 9, Kakigi teaches a thermoformed stitch pattern for automotive trim, wherein the convex portion width of the embossed/convex stitches is 0.5 to 2 mm (pg. 2, lines 67-69, corroborated by the patent translation pg. 108, part -5-) and comprises a gap between adjacent stitches in a linear direction (Figs. 1-2) such that the cross-section of a concave part not having the convex part with a flat bottom extending from a first lateral curved edge to a second curved lateral edge and a cross-section where the convex part is provided containing a first and second flat bottom surfaces delimited on an outer lateral side by the first curved edge and second curved edge, respectively, the first and second flat bottom surfaces flanking a curved mountain shape corresponding to the convex part.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kakigi, as applied to claim 4 above.
Regarding claim 7, the convex portion width of the embossed/convex stitches is 0.5 to 2 mm (pg. 2, lines 67-69, corroborated by the patent translation pg. 108, part -5-), which is prima facie obviously overlapping with the claimed range.

Claims 4-5, 7, & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamane et al. (JP 2017-213865 A) (hereinafter “Yamane”) in view of Yoshikawa (U.S. Pub. No. 2019/0322072 A1) (hereinafter “Yoshikawa”).

Regarding claims 4-5, 7, and 9, Yamane teaches a skin material comprising a skin layer bonded to a base fabric [0024] comprising a knit containing thermoplastic fibers [0011-0012, 0018-0019, 0027], wherein the skin layer and base cloth layer are pressed and thermally deformed by a tip portion of a press to form at least one recess (concave part) having first and second curved lateral edges delimiting a flat bottom [0026-0027] such that a three-dimensional design resembling prior art sewing/stitching/quilted patterns is obtained [0004-0005, 0008, 0036, 0025-0026] such that a rounded convex portion is defined coaxially within a concave part (between two concave parts) (Fig. 11).
Further regarding claims 4-5, 7, and 9, a rectangular shaped convex part as claimed is not taught.
Yoshikawa teaches a skin material for the automotive industry [0003], wherein quilting patterns play a very important role in adding value to vehicle interior components [0004], wherein the invention is improved over the prior art & current invention having a single concave groove (Figs. 2 & 5), wherein comprising a concave binding portion having a concave portion defined by a pair of flat valleys bordering at least one linearly (demonstrated to be several) extending bulging portions (Fig. 3), wherein the bulging portion comprises a width equal to 5 mm but not greater than 15 mm [0035], which prima facie overlaps with the claimed range.
It would have been obvious to one of ordinary skill in the art at the time of invention to form the linear concave portion(s) as delimiting at least one linear rounded convex portion extending in the same direction and providing a width and cross-sections as claimed. One of ordinary skill in the art would have been motivated to form a softer design [0035].

Claims 4-5 & 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamane et al. (JP 2017-213865 A) (hereinafter “Yamane”) in view of Song et al. (KR 2017-0122396 A) (hereinafter “Song”), wherein claim 7 is further in view of Kakigi et al. (JP 55-121018 A) (hereinafter “Kakigi”).
Regarding claims 4-5 and 7-9, Yamane teaches a skin material comprising a skin layer bonded to a base fabric [0024] comprising a knit containing thermoplastic fibers [0011-0012, 0018-0019, 0027], wherein the skin layer and base cloth layer are pressed and thermally deformed by a tip portion of a press to form at least one linear recess (concave part) having first and second curved lateral edges delimiting a flat bottom [0026-0027, Figs. 4 & 7] such that a three-dimensional design resembling prior art sewing/stitching/quilted patterns is obtained [0004-0005, 0008, 0036, 0025-0026, Figs. 10 & 13].
Further regarding claims 4-5, 7-9, a convex part provided on the bottom surface of the concave part on the front surface as claimed is not taught.
Song teaches a seat cover/skin member comprising a skin layer (All Figs. [20]) bonded to a cushion layer (base cloth) (All Figs. [10]) [0029] and deformed by heated/fusion embossing pins (All Figs. [101]) forming a linearly extending concave portion having on its inner bottom surface at least one convex part (All Figs. [3]) having rounded rectangular shape having a longitudinal axis in the same direction (Fig. 2), wherein the convex part is a plurality of spaced convex parts in a linear stitch pattern formed by a shaped protrusion (All Figs. [103]) at the end of fusing pins [0018, 0025, 0029, 0036], such that the concave part comprises a cross-section not having a convex part with a flat bottom extending from a first curved edge to a second curved edge (Fig. 2, not shown but demonstrated) and a cross-section where the convex part is provided containing a first and second flat bottom surfaces delimited on an outer lateral side by the first curved edge and second curved edge, respectively, the first and second flat bottom surfaces flanking a curved mountain shape corresponding to the convex part (Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time of invention to form the tip portion of an embossing press to provide a linear recess with a convex part comprising a linear stitch pattern in the same direction, the convex part having a rounded rectangular shape, the cross-sections, width as claimed. One of ordinary skill in the art would have been motivated to provide a plurality of various aesthetic patterns to embossed lines meeting the needs of consumers [0007, 0036-0037].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Millar (U.S. Patent No. 2,311,068); Swenson (GB 2133980 A); Choi et al. (KR 1805356 B1); Kitano et al. (U.S. Pub. No. 2017/0334127 A1); Stoschek et al. (DE 4206494 A1); and Urai et al. (U.S. Patent No. 4,519,862) all teach or suggest at least claim 1 as currently claimed or in combination with a secondary reference make obvious at least claim 1 as currently claimed. In particular, Urai et al. or Stoschek et al. function similar to Song or Yamane as recited above. Any translations will be provided upon request.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        July 7th, 2022